Exhibit 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
This SECOND AMENDMENT (this “Second Amendment”) to that certain EMPLOYMENT
AGREEMENT (the “Agreement”) by and among Robert C. Hatley (the “Executive”),
Paragon Commercial Corporation, a North Carolina corporation (the
“Corporation”), and Paragon Commercial Bank, a North Carolina-chartered bank and
wholly owned subsidiary of the Corporation (the “Bank”), is entered into and
effective as of December 29, 2016. All capitalized terms not otherwise defined
herein shall have the respective meanings set forth in the Agreement.
 
WHEREAS, the Executive, the Corporation and the Bank entered into the Agreement,
and the Agreement became effective, on the 1st day of September, 2013;
 
WHEREAS, Section 8.8 of the Agreement provides that the Agreement may be amended
pursuant to an instrument in writing signed by each of the parties to the
Agreement; and
 
WHEREAS, the Executive, the Corporation and the Bank entered into a First
Amendment to Employment Agreement (the “First Amendment”), amending the
Agreement effective as of October 27, 2015;
 
WHEREAS, pursuant to Section 1.3 of the Agreement, Executive has not been given
thirty (30) days’ prior written notice of non-renewal, and therefore, at the end
of the initial term, ending December 31, 2016, the term of the Agreement shall
automatically be extended for an additional twelve (12) months until December
31, 2017; and
 
WHEREAS, the Boards of Directors of the Corporation and the Bank have assessed
the advantages, and any potential disadvantages, of this Second Amendment to the
Bank, the Corporation and the Corporation’s shareholders and believe that the
Second Amendment is in the best interests of the Bank, the Corporation and the
Corporation’s shareholders; and
 
WHEREAS, as of the date of this Second Amendment, none of the conditions or
events included in the definition of the term “golden parachute payment” that is
set forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(l)(ii) [12 CFR 359.1(f)(l)(ii)] exists or, to the best knowledge of the
Employer, is contemplated insofar as the Employer or any affiliates are
concerned.
 
NOW THEREFORE, in consideration of these premises, the Corporation, the Bank and
the Executive hereby agree that the Agreement, as amended by the First
Amendment, shall be further amended by this Second Amendment as follows:
 
A.           Article 6 of the Agreement, as amended by the First Amendment,
shall be amended, superseded and replaced in its entirety as follows:
 
ARTICLE 6
 
CHANGE IN CONTROL BENEFITS
 
6.1 Change in Control Termination Benefits.
 
(a) Change in Control. If a Change in Control occurs while this Agreement is in
effect, the Executive shall be entitled to the lump sum payment specified in
paragraph (b) below.   
 
             
(b) Lump Sum Payment: The Employer shall make or cause to be made a lump-sum
payment to the Executive in an amount in cash equal to 2.99 times the
Executive’s annual compensation.  For this purpose, “annual compensation” means
(1) the Executive’s annual Base Salary when the Change in Control occurs, plus
(2) any bonuses or incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurred, regardless
of when the bonus or incentive compensation earned for the preceding calendar
year is paid and regardless of whether all or part of the bonus or incentive
compensation is subject to elective deferral.  The amount payable to the
Executive hereunder shall not be reduced to account for the time value of money
or discounted to present value. The payment required under this paragraph (b)
shall be paid to Executive in a single lump sum immediately upon the
consummation of the Change in Control transaction.
 
 
1

 
 
(c) Other Benefits: In addition to life and medical insurance benefits under
Section 4.5 of this Agreement and any benefits to which the Executive may be
entitled under any Salary Continuation Agreement in effect between the Executive
and the Employer during the term of this Agreement, upon a Change in Control,
the Employer shall contribute or cause to be contributed to the Executive’s
401(k) plan account the matching and profit-sharing contributions, if any, that
would have been made had the Change in Control not occurred before the end of
the plan year.
 
6.2 Definition of Change in Control. For purposes of this Agreement, “Change in
Control” means any of the following events:
 
(i)           After the effective date of this Agreement, any “person” (as such
term is defined in Section 7(j)(8)(A) of the Change in Bank Control Act of
1978), directly or indirectly, acquires beneficial ownership of voting stock, or
acquires irrevocable proxies or any combination of voting stock and irrevocable
proxies, representing fifty percent (50%) or more of any class of voting
securities of the Corporation or the Bank, or acquires control of in any manner
the election of a majority of the directors of the Corporation or the Bank;
 
(ii)           The Corporation or the Bank consolidates or merges with or into
another corporation, association, or entity, or is otherwise reorganized, where
it is not the surviving corporation in such transaction; or
 
(iii)           All or substantially all of the assets of the Corporation or the
Bank are sold or otherwise transferred to or are acquired by any other
corporation, association, or other person, entity, or group.
 
Notwithstanding the foregoing, a Change in Control shall not include (x) any
transaction to which Executive consents in a writing specifically noting this
provision of this Agreement, or (y) any transaction or series of transactions
associated with the election by the Corporation to be taxed as a Subchapter S
corporation under the Internal Revenue Code of 1986.
 
6.3 No Multiple Severance Payments. If the Executive receives payment under
Article 6 he shall not be entitled to any additional severance benefits under
Section 4.4 of this Agreement.
 
6.4 Compliance with Section 409A of the Internal Revenue Code.  The Corporation,
the Bank and Executive hereby acknowledge and agree that all benefits or
payments provided by the Employer to the Executive pursuant to this Agreement
are intended either to be exempt from Section 409A of the Internal Revenue Code
and official guidance thereunder (“Section 409A”), or to be in compliance with
Section 409A, and the Agreement shall be interpreted to the greatest extent
possible to be so exempt or in compliance.  If there is an ambiguity in the
language of the Agreement, or if Section 409A guidance indicates that a change
to the Agreement is required or desirable to achieve exemption or compliance
with Section 409A, the Corporation, the Bank, and the Executive agree to attempt
to renegotiate in good faith to clarify the ambiguity or make such change.
 
If any severance or other payments that are required by the Agreement are to be
paid in a series of installment payments, each individual payment in the series
shall be considered a separate payment for purposes of Section 409A.
 
If at the time of the Change in Control (a) any stock of the Corporation is
publicly traded on an established securities market or otherwise, and (b)
Executive is a “specified employee” within the meaning of Section 409A, no
payment, compensation or other benefit payable or  provided to the Executive in
connection with the Change in Control that is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of Section
409A shall be paid or provided to Executive before the earlier of (i)
Executive’s death or (ii) the day that is six (6) months plus one (1) day after
the Change in Control date (the “New Payment Date”).  The aggregate of any
payments that otherwise would have been paid to the Executive during the period
between the Change in Control date and the New Payment Date shall be paid to
the  Executive in a lump sum on such New Payment Date.  Thereafter, any payments
that remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement. 
 
 
2

 
 
6.5 Survival.  The parties hereto specifically agree that the agreements
contained in this Article 6 shall survive the termination of this Agreement.
 
 
             
B.            
Except as expressly amended by this Second Amendment, the provisions of the
Agreement, as amended by the First Amendment, shall remain in full force and
effect, in their entirety, in accordance with their terms.
 
 
IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Agreement as of the date first written above.
 
 PARAGON COMMERCIAL BANK
 
 
PARAGON COMMERCIAL CORPORATION
 
 
 
 
 
 
By: /s/ Howard Jung
 
 
By: /s/ Howard Jung
 
Title: Chairman
 
 
Title: Chairman
 

 
EXECUTIVE
 
 
 
 
 
 
 
 
 
By: /s/ Robert C. Hatley
 
 
 
 
Robert C. Hatley
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
3
